Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 10/08/21. Claims 9-14, 17, 18 and 20 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A method for manufacturing a CMOS structure, the method comprising: forming an N-type TFT and a P-type TFT on a substrate, wherein forming the N-type TFT comprises: forming a first gate electrode, a first active layer, and a first gate dielectric layer located between the first gate electrode and the first active layer, wherein the first active layer comprises a first semiconductor layer, a second semiconductor layer of the N-Type, and [[an]] a third semiconductor layer of the N- type which are at opposite ends of the first semiconductor layer and sequentially stacked in a direction away from the first gate dielectric layer, wherein an N-type doping concentration of the second semiconductor layer is smaller than an N-type doping concentration of the third semiconductor layer, and wherein forming the P-type TFT comprises: forming a second gate electrode, a second active layer, and a second gate dielectric layer located between the second gate electrode and the second active layer, wherein the second active layer comprises a fourth semiconductor layer, a fifth semiconductor layer of the P-type, and a sixth semiconductor layer of the P-type which are at opposite ends of the fourth semiconductor layer and sequentially stacked in a direction away from the second gate dielectric layer, and wherein a P-type doping concentration of the fifth semiconductor layer is smaller than a P-type doping concentration of the sixth semiconductor layer, the method further comprising: 

forming a second etch stop layer on a portion of the fourth semiconductor layer serving as a channel region, wherein forming the second semiconductor layer and the third semiconductor layer comprises:
forming a second amorphous semiconductor material layer on the first semiconductor layer:
forming a third amorphous semiconductor material layer on the second amorphous semiconductor material layer, and
etching the second amorphous semiconductor material layer and the third amorphous semiconductor material layer located on the first etch stop layer to form a first gap extending to the first etch stop layer,
wherein the first active layer has a first source/drain region adjacent to the P- type TFT and asecond source/drain region away from the P-type TFT, and wherein the second active layer has a third source/drain region adjacent to the N-type TFT and a fourth source/drain region away from the N-type TFT, the method further comprising:
forming a conductive layer on the third semiconductor layer, the sixth semiconductor layer, the first gate dielectric layer, and the second gate dielectric layer: and
etching the conductive layer to form a first portion, a second portion, and a third portion spaced from one another, wherein the first portion covers the first source/drain region and the third source/drain region, wherein the second portion covers the second source/drain region, and wherein the third portion covers the fourth source/drain region, as recited in claim 9. Claims 10-14, 17, 18 and 20 depend from claim 9 and are also allowable.


Discussion of Related Art
Zhang (CN 1828850 A)discloses a kind of thin-film transistor is proposed, comprise a grid, an insulating barrier, a channel layer, an etch stop, an ohmic contact layer, one source pole and a drain electrode.Grid is arranged on the substrate.Insulating barrier is arranged on the substrate, and cover gate.Channel layer is arranged on the partial insulating layer, and corresponding to grid, and the width of channel layer is less than or equal to the width of grid.Etch stop is arranged on the channel layer of part, and corresponding to grid, and the width of etch stop is less than the width of channel layer.Ohmic contact layer is arranged on the partial insulating layer, and covers two ends of etch stop and two ends of channel layer.Source electrode and drain electrode are arranged on the ohmic contact layer, are electrically connected with two ends of channel layer in order to see through ohmic contact layer accordingly.
He (CN 106847837 A) discloses method of complementary thin-film transistor, it is characterised in that the preparation method includesThe first semiconductor layer is formed in active layer pattern, and treatment is patterned to first semiconductor layer with first The first ohmic contact layer is formed on active layer, the active layer pattern includes being set with layer and spaced described first is active Layer and the second active layerForm the second semiconductor layer in the active layer pattern, and second semiconductor layer is patterned treatment with The second ohmic contact layer is formed on second active layer; wherein, in first semiconductor layer and second semiconductor layer is n-type semiconductor layer, and another is p-type Semiconductor layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813